Citation Nr: 0016291	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
based on disagreement with the May 1999 initial award.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left knee condition. 

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for residuals of frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

Service connection for a bilateral knee condition was denied 
in an unappealed rating action in November 1990.  Service 
connection for residuals of frostbite of the feet was denied 
by an unappealed rating decision dated in September 1994.  
This appeal arises from decisions by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for a left knee 
condition and residuals of frostbite of the feet.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hearing is assessed at Level II for the 
right ear and Level III for the left ear .  

3.  In a November 1990 decision, the RO denied entitlement to 
service connection for a bilateral knee condition.

4.  Evidence obtained since the November 1990 RO decision 
includes statements and testimony by the veteran, testimony 
by his wife, VA outpatient treatment records, VA examination 
reports and private treatment records; this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for a 
left knee condition.

5.  In a September 1994 decision, the RO denied entitlement 
to service connection for residuals of frostbite of the feet.

6.  Evidence obtained since the September 1994 RO decision 
includes statements and testimony by the veteran, testimony 
by his wife, VA outpatient treatment records, VA examination 
reports and private treatment records; this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for 
residuals of frostbite of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met at any point in the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b), 4.85, 4.86, Diagnostic Code 6100 (1999).

2.  The evidence submitted since the RO denied service 
connection for a left knee condition in November 1990 is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a) (1999).

3.  The evidence submitted since the RO denied service 
connection for residuals of frostbite of the feet in 
September 1994 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973 and could not be reconstructed.  All 
searches for alternative sources or records were fruitless, 
including a search for any clinical records or reports.  The 
Board finds that the RO has undertaken all possible 
development to obtain the veteran's service medical records.  

Factual Background

The November 1990 rating decision states that the veteran's 
service medical records were not available and that the 
National Personnel Records Center (NPRC) had indicated that 
there were no records available from the Department of the 
Army Surgeon General's Office.  No other medical evidence was 
available at the time.  The rating decision denied service 
connection for a bilateral knee injury.  

Post November 1990 Evidence

Evidence before the RO at the time of the September 1994 
rating decision that denied service connection for residuals 
of frostbite of the feet included an August 1994 VA 
cardiology examination report.  The report states that the 
veteran denied having had frostbite in service, but did 
complain of having had wet feet while in Korea.  On 
examination his feet were warm and had calluses on the medial 
aspect of the great toe and metatarsal phalangeal joint and 
some scaling without signs of tinea pedis bilaterally.  The 
diagnoses included scaling of the feet bilaterally, rule out 
fungus from culture.  Two August 1994 laboratory reports 
indicate that Alternaria species fungus had been isolated 
from the veteran's culture.  The reports are negative for 
evidence of residuals of frostbite.

During an August 1994 VA orthopedic examination the veteran 
complained of wet feet during the Korean War.  On examination 
his feet were cool but the capillary refill was within normal 
limits.  The posterior tibialis and dorsalis pedis pulses 
were strongly and easily palpated.  Calluses were noted as on 
the other examination.  No other skin abnormalities were 
noted.  The diagnoses included dermatology problem of the 
plantar surfaces of the feet bilaterally without bony lesions 
and no neurovascular compromise to either foot.  

August 1994 X-rays of the veteran's knees showing moderate 
degenerative changes bilaterally, particularly of the 
patellofemoral articulations were also part of the record.  

Also before the RO was an August 1994 VA audiological 
examination report that indicates that the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
65
LEFT
10
5
60
80
95

The average thresholds were 43 decibels right and 60 decibels 
left.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 70 percent in the left 
ear.

By rating decision dated in September 1994 service connection 
for residuals of frostbite of the feet was denied.  

Regarding the veteran's service-connected hearing loss, on 
the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
55
65
65
LEFT
20
10
70
100
95

The average puretone threshold was 48 decibels right and 69 
decibels left.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 84 percent in 
the left ear.  As a result, a May 1999 VA rating decision 
established service connection for bilateral hearing loss and 
awarded a noncompensable evaluation.

Post-September 1994 Evidence

Evidence submitted since the September 1994 rating decision 
includes a personal log of medical expenses paid by the 
veteran from February 1970 to October 1994.  The log, 
received in February 1999, contains several entries regarding 
Fulvicin and Grisactin for the feet and foot fungus.  

An extract from Heartbreak Ridge, Korea 1951, states that the 
veteran was wounded and later returned to combat.  

Private treatment records from various physicians dated from 
May 1976 to April 1994 are negative for evidence of residuals 
of frostbite.  An August 1987 treatment note from John H. 
Rudersdorf, M.D., states that the veteran complained of 
arthritis and locking of his left knee.  The impression was 
degenerative changes of the cartilage, left greater than 
right knee, rule out ligamentous injury.  The remainder of 
the treatment notes is negative for any links to the 
veteran's active service.  

A letter dated in August 1987 from Thomas M. Heiser, M.D., 
states that the veteran related that he might have sustained 
an injury to his knee in the 1950's.  X-rays revealed marked 
overriding of the left patella laterally.  

During the veteran's personal hearing in February 1999 he 
testified that he was an infantryman in Korea, and he 
discussed the conditions in service.  He stated that it 
rained every day in August and the first part of September, 
and that his feet were constantly cold and wet.  He opined 
that even changing socks would not have helped because the 
boots were wet.  He reported that his toenails got bad, and 
that he probably got frostbite in December 1951 since that 
December the water ran through his tent.  He stated that in 
January they went on patrol in over a foot of snow and had to 
lie in the snow at night and that sometimes his feet were so 
cold that they felt numb.  The veteran reported that he 
marched in the mud and once slept in a rice paddy; that they 
often slept on the ground with only a poncho, and that a hard 
rain would even get inside bunkers.   

The veteran testified that he sought treatment for sores on 
his insteps on the boat back from Korea, that he was given a 
salve that helped, and that the sores disappeared and never 
recurred.  He said his feet were sore right after service.  

The veteran testified that his feet scaled like a fish and 
his toenails were very brittle.  He reported that they felt 
cold even in the summer, and that he used a balm to soften 
his skin and reduce the scaling.  He stated that the only 
discoloration was on his toenails, and that no doctor ever 
told him that he had residuals of frostbite.  

The veteran stated that he went on sick call for his knees in 
October 1951 while he was in Korea, and that he was told to 
come back when they were so bad that he could not walk.  He 
could not recall if he complained about his knees prior to 
his separation, and reported that he had not injured his 
knees since service.

The veteran testified that he was wearing the knee braces 
that he had bought 15 years previously.  He stated that he 
took aspirin for his knee pain.  He reported that he waited 
until 1990 to file a claim because he thought the VA was for 
bigger things.  

The veteran's wife testified that his toenails were rough and 
his feet scaled when he got back from overseas.  She stated 
that he complained that his toenails were rough and hard and 
that his feet were sore and that they scaled, and that he 
also complained of knee pain.  She reported that he got a 
prescription for his feet but she did not remember when.  

The veteran submitted two letters dated in September 1951 
from successive commanding generals of the Second Infantry 
Division that note that he was wounded in action.  

Analysis

Hearing Loss


As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the service-connected disability at issue here.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (1999).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 (1999).   
Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination tests 
together with the results of pure tone audiometric testing.  
To evaluate the degree of disability from defective hearing, 
the revised rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  Evaluations 
range from 0 to 100 percent and are based on organic 
impairment of hearing acuity within the conversational voice 
ranges (1,000, 2,000, 3,000 and 4,000 cycles per 
second/Hertz), as measured by controlled speech or other 
audiometric testing. 38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110.  Evaluations derived from the Schedule are intended 
to make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  For VA purposes, impairment of auditory 
acuity means organic hearing loss for speech. 38 C.F.R. § 
4.87.

The basis of disability evaluations is the ability of the 
body as a whole, or a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Any reasonable 
doubt regarding degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test. 
38 C.F.R. § 4.85. To ascertain the overall degree of hearing 
loss for each ear, the VA must plot the pure tone average 
found on audiometrical testing with the controlled speech 
discrimination test on a chart.  To evaluate the numeric 
designation of hearing impairment, the Schedule for Rating 
Disabilities establishes 9 categories of average pure tone 
decibel loss.  With the use of this chart, the veteran's 
right ear hearing acuity is at level II and his left ear 
hearing acuity at level III.  These separate numeric 
designations are combined by means of a second table for 
determining percentage evaluations for overall hearing 
impairment. The purpose of this procedure is to determine the 
extent of overall hearing acuity by weighing relevant test 
results from both ears.  When this process is completed for 
this veteran, it results in noncompensable evaluation, with a 
Diagnostic Code of 6100.

Using the rating criteria just described, the April 1999 
examination revealed an average pure tone threshold of 48 
decibels with 88 percent speech recognition for the right ear 
(which is Level II hearing), and an average pure tone 
threshold of 69 decibels with 84 percent speech 
discrimination for the left ear (which represents Level III 
hearing).  In accordance with the rating criteria provided 
for evaluation of hearing loss, a noncompensable disability 
level is warranted in accordance with 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Based on these findings, the noncompensable evaluation for 
bilateral hearing loss has been accurately determined by the 
RO in accordance with the applicable VA regulations.  An 
increased evaluation must, therefore, be denied.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for diseases of 
the ear and other sense organs, effective June 10, 1999.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5100(g) 
(West 1991).  

The Board notes that a comparison between each version of the 
regulations applicable to the evaluation of hearing loss 
finds no substantive changes.  Therefore, neither version is 
more favorable to the veteran.


New and Material Evidence

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Winters v. West, 12 Vet App 203 (1999), the United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test.  Under the new Elkins test, the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

Left Knee Condition

The private medical records from 1976 to 1994 do not address 
the veteran's left knee except for the August 1987 treatment 
note when the veteran's complaints included left knee pain, 
and degenerative changes of the left knee were diagnosed.  
While in an August 1987 letter, the physician stated that the 
veteran reported that he may have sustained an injury to his 
left knee in the 1950's, this was information he related by 
way of history to the physician and is merely an extension of 
his contentions which were previously considered.  While VA 
records show a left knee disability by X-ray in 1994, this 
finding occurs many years after service.  The testimony of 
the veteran and his wife relates his contentions; however it 
is not new and material to his claim.    

This evidence, even considered with the other evidence of 
record, both new and old is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus the claim is not reopened.  


Residuals of Frostbite of the Feet

The evidence submitted since the September 1994 rating 
decision consists of testimony at the veteran's hearing, the 
book extract and the two letters from general officers.  The 
testimony of the veteran and his wife is new, in that it was 
not before the RO in September 1994.  However, as discussed 
above, the testimony of the veteran and his wife is not 
material as it generally reiterates the veteran's contentions 
of having residuals of frostbite of the feet.  None of the 
medical evidence submitted since the September 1994 is so 
significant that it must be considered in his claim.  
Additionally, the veteran's testimony is in part negative 
because he stated that his feet were never frostbitten and 
that no doctor had ever told him that he had residuals of 
frostbite or trench foot.

The book extract and the two military letters are new.  
However, they merely confirm that the veteran was wounded in 
action; a fact that is not in dispute.  They do not contain 
evidence regarding the veteran's foot condition.  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.

The veteran has requested consideration of 38 U.S.C.A. 
§ 1154(b) regarding his claims.  The Board notes that, as 
stated above, the credibility of the new evidence is presumed 
during new and material evidence determinations, so the 
consideration of that section does not accomplish anything 
that is not already a part of the decision making process in 
a new and material evidence case. 

The Board notes that the veteran is free to submit additional 
evidence at anytime to attempt to reopen his claims.  Medical 
evidence linking his disabilities with service or with a 
service-connected disability would be helpful in this regard.  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  

New and material evidence has not been submitted to reopen a 
claim for service-connection for a left knee condition, and 
the claim is not reopened. 


New and material evidence has not been submitted to reopen a 
claim for service-connection for residuals of frostbite of 
the feet, thus, the claim is not reopened. 




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

